                Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 1 of 88




     STEPTOE & JOHNSON LLP
 1   Anthony J. Anscombe (SBN 135883)
     Cody DeCamp (SBN 311327)
 2   One Market Plaza
     Spear Tower, Suite 3900
 3   San Francisco, CA 94105
 4   Telephone: (415) 365-6700
     Facsimile: (312) 577-1370
 5   aanscombe@steptoe.com
     cdecamp@steptoe.com
 6
     STEPTOE & JOHNSON LLP
 7   Sarah D. Gordon (pro hac vice forthcoming)
     Conor P. Brady (pro hac vice forthcoming)
 8   1330 Connecticut Avenue, NW
     Telephone: (202) 429-3000
 9   Facsimile: (202) 429-3902
     sgordon@steptoe.com
10   cbrady@steptoe.com
11   Attorneys for Defendants The Hartford Financial
     Services Group, Inc. and Sentinel Insurance Co., Ltd.
12
13                                UNITED STATES DISTRICT COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
15
16
     FRANKLIN EWC, INC. and                            Case No.:
17   KATHY FRANKLIN,
                                                       NOTICE OF REMOVAL
18                  Plaintiffs,
                                                       [REMOVAL FROM THE SUPERIOR
19         v.                                          COURT OF THE STATE OF CALIFORNIA,
                                                       COUNTY OF CONTRA COSTA, CASE NO.
20   THE HARTFORD FINANCIAL SERVICES                   C20-00888]
     GROUP, INC., SENTINEL INSURANCE
21   COMPANY, LTD., and Does 1 through 10,
     inclusive,
22
23                  Defendants.

24
25
26
27
28
                                        NOTICE OF REMOVAL
               Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 2 of 88




 1          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants
 2   The Hartford Financial Services Group, Inc. (“HFSG”) and Sentinel Insurance Company, Ltd.
 3   (“Sentinel”) (together, “Defendants”)1 hereby remove the above-captioned action from the
 4   Superior Court of the State of California, County of Contra Costa, to the United States District
 5   Court for the Northern District of California. Defendants remove this case based on diversity of
 6   citizenship in accordance with 28 U.S.C. § 1332. In support of this Notice of Removal, Defendants
 7   state as follows.
 8   I.     INTRODUCTION
 9           1.     On May 21, 2020, Plaintiffs Franklin EWC, Inc. (“Franklin EWC”) and Kathy
10   Franklin (together, “Plaintiffs”) commenced this action in the Superior Court of the State of
11   California, County of Contra Costa, with the filing of a Complaint, assigned Case No. C20-00888.
12   See Ex. A, Complaint (“Compl.”). Plaintiffs served Defendants on June 3, 2020.2 This Notice of
13   Removal is timely filed within thirty (30) days of service, in accordance with 28 U.S.C. § 1446(b).
14           2.     In their Complaint, Plaintiffs allege that Franklin EWC “owns, operates, manages,
15   and/or controls the waxing salon known as European Wax Center – Fresno – Riverpark (‘EWC
16   Fresno’)” located in Fresno, California. Compl. ¶ 20; see also id. ¶ 1. Plaintiffs allege that
17   “[b]eginning on March 19, 2020, EWC Fresno was forced to close its doors to the public because
18   of a series of orders issued by the State of California (‘Closure Orders’),” which “prohibited
19   customers from accessing EWC Fresno’s premises due to the Coronavirus Disease 2019 (‘COVID-
20   19’) pandemic.” Compl. ¶ 1. Plaintiffs say that “[a]s a result, Plaintiffs suffered substantial
21   financial losses and had to let go approximately 30 workers.” Id. Plaintiffs seek to recover those
22   1
       HFSG consents to removal of this action but does not admit it is an appropriate party to this
23   action. The insurance policy at issue in this action was issued to Plaintiff Franklin EWC, Inc. by
     Sentinel, not HFSG. HFSG fully reserves all rights.
24
     2
25     The Complaint also identifies “Does 1 through 10” as Defendants.” “In determining whether a
     civil action is removable on the basis of diversity jurisdiction under section 1332(a) of [Title 28],
26   the citizenship of defendants sued under fictitious names shall be disregarded.” 28 U.S.C. §
     1441(b)(1). Accordingly, “Does 1 through 10” are irrelevant to the jurisdictional analysis. See
27
     Gardiner Family, LLC v. Crimson Resource Mgmt. Corp., 147 F. Supp. 3d 1029, 1036 (E.D. Cal.
28   2015).
                                                       1
                                         NOTICE OF REMOVAL
                 Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 3 of 88




 1   purported “substantial financial losses” in this case, as well as other damages and declaratory and
 2   injunctive relief.
 3              3.     The Complaint asserts nine causes of action against Defendants arising out of an
 4   insurance policy contract between Franklin EWC and Sentinel bearing policy number
 5   21SBARS4714: (1) breach of contract, (2) breach of the covenant of good faith and fair dealing,
 6   (3) bad faith denial of insurance claim, (4) unfair business practices, (5) fraudulent
 7   misrepresentation, (6) constructive fraud, (7) unjust enrichment, (8) declaratory relief, and (9)
 8   injunctive relief. See generally Compl.
 9   II.       BASIS FOR REMOVAL
10              4.     Defendants remove this case based on diversity of citizenship in accordance with
11   28 U.S.C. § 1332, as this action involves a dispute between citizens of different states, and the
12   amount in controversy exceeds $75,000, exclusive of interest and costs. See U.S.C. §§ 1332, 1441,
13   1446. Indeed, as explained further below, Plaintiffs are citizens of California, Defendants are
14   citizens of Connecticut and Delaware,3 and the amount in controversy exceeds $75,000.
15             A.      There is Complete Diversity of Citizenship Between the Parties
16              5.     Plaintiffs allege that Franklin EWC is a California corporation with its principal
17   place of business in California. See Compl. ¶¶ 1, 20. Franklin EWC is thus a citizen of California.
18   See 28 U.S.C. § 1332(c)(1).
19              6.     Plaintiffs allege that Kathy Franklin is a resident of California and is the sole owner
20   and operator of Franklin EWC. See Compl. ¶ 21. Ms. Franklin is thus a citizen of California.
21              7.     HFSG is a corporation incorporated in the state of Delaware with its principal place
22   of business in Connecticut. See id. ¶ 22. It is a publicly traded holding company that owns
23   Sentinel, and had no direct involvement or participation in any of the matters alleged in the
24   Complaint. Sentinel is a Connecticut corporation with its principal place of business in Hartford,
25   Connecticut. See id. ¶ 23. HFSG and Sentinel are thus citizens of Delaware and Connecticut.
26
27
     3
28       As explained in footnote 2 above, “Does 1 through 10” are irrelevant to the jurisdictional analysis.
                                                        2
                                            NOTICE OF REMOVAL
                 Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 4 of 88




 1           8.      Accordingly, there is complete diversity of citizenship between Plaintiffs and
 2   Defendants.
 3          B.       The Amount in Controversy Exceeds $75,000
 4           9.      Under 28 U.S.C. § 1332, diversity subject matter jurisdiction requires that the
 5   matter in controversy “exceed[] the sum or value of $75,000, exclusive of interest and costs[.]”
 6   Where, as here, a complaint does not seek a specific amount of damages, a defendant’s “notice of
 7   removal need include only a plausible allegation that the amount in controversy exceeds the
 8   jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89
 9   (2014). “Evidence establishing the amount is required by § 1446(c)(2)(B) only when the plaintiff
10   contests, or the court questions, the defendant’s allegation.” Id. Although Plaintiffs do not
11   quantify their alleged damages, it is readily apparent from the Complaint that the amount in
12   controversy exceeds $75,000, exclusive of interest and costs.
13           10.     Plaintiffs allege that they have “suffered substantial financial losses and had to let
14   go approximately 30 workers” due to the coronavirus and certain state and local governmental
15   orders directing non-essential businesses to close in response to the virus. See Compl. ¶¶ 1, 5-8.
16   Plaintiffs’ allegations are focused primarily on non-party EWC Fresno’s alleged business income
17   losses and other damages. According to Plaintiffs, EWC Fresno—“a wildly successful and award-
18   winning waxing salon,” id. ¶ 32—“was forced to close its doors to the public and let 30 workers
19   go,” id. ¶ 41. Plaintiffs allege that “[a]t all relevant times, Franklin EWC has owned, leased,
20   managed, and/or controlled the Insured Premises,” i.e., the EWC Fresno salon located at 7855
21   North Via Del Rio, Fresno, California 93720, which is the premises insured in the subject insurance
22   policy contract between Sentinel and Franklin EWC. See id. ¶ 20. Plaintiffs allege that “[d]ue to
23   the Closure Orders, as well as the presence of the Coronavirus in, on, and around the Insured
24   Premises, Plaintiffs have suffered and continue to suffer substantial lost business income and other
25   financial losses.” Id. ¶ 44. Plaintiffs characterize their business income losses as “substantial”
26   and “extraordinary.” See, e.g., id. ¶¶ 44-45.
27
28
                                                   3
                                          NOTICE OF REMOVAL
               Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 5 of 88




 1           11.    Plaintiffs seek, among other things, “compensatory, general, and other monetary
 2   damages (including all foreseeable consequential and incidental damages for diminution in value,
 3   loss of use, and other incidental damages and out-of-pocket expenses),” restitution or
 4   disgorgement, punitive and exemplary damages, attorneys’ fees, and declaratory and injunctive
 5   relief. See Compl. ¶¶ 64, 70, 78, 88, 96, 102, 108, 120, 123, and pp. 26-27 (Prayer for Relief).
 6           12.    The amount in controversy for Plaintiffs’ request for declaratory and injunctive
 7   relief is “the value of the object of the litigation.” Hunt v. Washington State Apple Adver. Comm’n,
 8   432 U.S. 333, 347 (1977) (citations omitted); see also Cohn v. Petsmart, 281 F.3d 837, 840 (9th
 9   Cir. 2002) (citation omitted); Budget Rent-A-Car, Inc. v. Higashiguchi, 109 F.3d 1471, 1473 (9th
10   Cir. 1997). In this case, the object of the litigation is the value of Plaintiffs’ claim under the
11   insurance policy, i.e., the amount of money Sentinel would pay to Plaintiffs if the claim is covered
12   under the policy. As noted above, although Plaintiffs do not specify the value of their claim,
13   Plaintiffs do allege that they have suffered “substantial” and “extraordinary” business losses since
14   mid-March of 2020. Such losses, coupled with Plaintiffs’ allegations of other ongoing financial
15   damages, likely exceed the $75,000 jurisdictional threshold.
16           13.    Moreover, punitive damages are included in the jurisdictional threshold where state
17   law permits a plaintiff to recover punitive damages. See Bell v. Preferred Life Assurance Soc.,
18   320 U.S. 238, 240 (1943); Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1009 (N.D.
19   Cal. 2002) (citations omitted).      Past and future attorneys’ fees are also considered when
20   determining the amount in controversy. See Fritsch v. Swift Transp. Co. of Arizona, LLC, 899
21   F.3d 785, 794-95 (9th Cir. 2018); Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 414-15 (9th
22   Cir. 2018) (“[T]he amount in controversy is not limited to damages incurred prior to removal” and
23   is instead “determined by the complaint operative at the time of removal and encompasses all relief
24   a court may grant on that complaint if the plaintiff is victorious”).
25           14.    Defendants deny that Plaintiffs are entitled to any recovery at all, but, as alleged,
26   the amount in controversy plausibly exceeds $75,000, exclusive of interests and costs.
27
28
                                                   4
                                          NOTICE OF REMOVAL
               C a s e            3 : 2 0 - c v - 0 4 4 3 4 - J S C                                          D o c




 1   III.   PROCEDURAL REQUIREMENTS
 2           15.    This Notice of Removal is being filed within 30 days of service, and less than one
 3   year after commencement of this action, in accordance with 28 U.S.C. § 1446.
 4           16.    Attached hereto as Exhibit A is “a copy of all process, pleadings, and orders served
 5   upon” Defendants. See 28 U.S.C. § 1446(a).
 6           17.    A copy of this Notice of Removal is being filed with the Clerk of the Contra Costa
 7   Superior Court and is being served on counsel of record pursuant to 28 U.S.C. § 1446(d).
 8           18.    “When a civil action is removed solely under section 1441(a), all defendants who
 9   have been properly joined and served must join in or consent to the removal of the action.” 28
10   U.S.C. § 1446(b)(2)(A). Defendants need not obtain the consent of “Does 1 through 10” because
11   they are unnamed and unknown parties who have not been served. See Tatevossian v. Wells Fargo
12   Bank, No. CV 16-03135, 2016 WL 4367235, at *3 (C.D. Cal. Aug. 12, 2016) (explaining “Doe
13   Defendants” need not consent to removal).
14   IV.    VENUE AND INTRADISTRICT ASSIGNMENT
15           19.    Under 28 U.S.C. § 1441(a), venue is proper in this Court as a district or division
16   embracing the place where the state action was pending.
17           20.    Pursuant to Northern District of California Civil Local Rule 3-2(c) and (d), this case
18   should be assigned to the San Francisco Division or the Oakland Division, as at least a substantial
19   part of the alleged events giving rise to this action occurred in Contra Costa county.
20   V.     CONCLUSION
21          WHEREFORE, Defendants hereby remove this matter from the Contra Costa Superior
22   Court to the United States District Court for the Northern District of California.
23
24
25
26
27
28
                                                  5
                                         NOTICE OF REMOVAL
              Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 7 of 88




 1
 2   Dated: July 2, 2020                 Respectfully submitted,
 3
 4                                       /s/ Anthony J. Anscombe
                                         STEPTOE & JOHNSON LLP
 5
 6                                       Anthony J. Anscombe (SBN 135883)
                                         Cody DeCamp (SBN 311327)
 7                                       One Market Plaza
                                         Spear Tower, Suite 3900
 8                                       San Francisco, CA 94105
 9                                       Telephone: (415) 365-6700
                                         Facsimile: (312) 577-1370
10                                       aanscombe@steptoe.com
                                         cdecamp@steptoe.com
11
12                                       Sarah D. Gordon (pro hac vice forthcoming)
                                         Conor P. Brady (pro hac vice forthcoming)
13                                       1330 Connecticut Avenue, NW
                                         Telephone: (202) 429-3000
14
                                         Facsimile: (202) 429-3902
15                                       sgordon@steptoe.com
                                         cbrady@steptoe.com
16
                                         Attorneys for Defendants The Hartford Financial
17
                                         Services Group, Inc. and Sentinel Ins. Co., Ltd.
18
19
20
21
22
23
24
25
26
27
28
                                           6
                                  NOTICE OF REMOVAL
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 8 of 88




          EXHIBIT A
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 9 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 10 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 11 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 12 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 13 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 14 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 15 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 16 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 17 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 18 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 19 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 20 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 21 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 22 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 23 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 24 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 25 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 26 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 27 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 28 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 29 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 30 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 31 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 32 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 33 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 34 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 35 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 36 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 37 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 38 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 39 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 40 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 41 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 42 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 43 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 44 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 45 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 46 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 47 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 48 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 49 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 50 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 51 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 52 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 53 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 54 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 55 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 56 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 57 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 58 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 59 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 60 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 61 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 62 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 63 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 64 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 65 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 66 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 67 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 68 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 69 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 70 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 71 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 72 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 73 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 74 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 75 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 76 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 77 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 78 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 79 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 80 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 81 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 82 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 83 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 84 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 85 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 86 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 87 of 88
Case 3:20-cv-04434-JSC Document 1 Filed 07/02/20 Page 88 of 88
